Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 102
Claims 13-15 & 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neyret, FR 1.063.049.  Neyret shows a coupling guard that could be used for covering a coupling device for connecting a first machine to a second machine, comprising: 
a first guard unit (11) and a second guard unit (12), 
wherein the second guard unit comprises a first flange (13) as well as a second flange (16) and the first flange of the second guard unit is connected with a flange of the first guard unit via a fixed and detachable flange connection (14), 
wherein Fig. 1 shows the flange of the first guard unit and the first flange of the second guard unit are in contact with each other at their respective rear side,
wherein the rear side of the respective flange of the respective guard unit is that side of the respective flange, which points towards a center of the respective guard unit and a face side of the respective flange of the respective guard unit is that side of the respective flange, which points away from a center of the respective guard unit,
wherein Fig. 1 shows the flange of the first guard unit extends radially outwards and the first flange of the second guard unit extends radially inwards,
wherein Fig. 1 shows the second guard unit surrounds the flange of the first guard unit,
wherein Fig. 1 shows at least one of the guard units or each guard unit is formed cylindrical,
wherein at least one of the guard units or each guard unit, respectively, comprises two half shells (top and bottom halves of each guard).

Claims 13-15, 17, 18 & 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones, US 3,363,413.  Jones discloses a machinery system (11), comprising: 
a coupling guard (19), 
a first machine (turbine 17), 
a second machine (compressor 15), and 
a coupling device (see Fig. 1), 
wherein the coupling device connects a shaft (26) of the first machine to a shaft of the second machine (see compressor shaft” at col. 3, line 14).
The coupling guard comprises: 
a first guard unit (45) and a second guard unit (30), 
wherein the second guard unit comprises a first flange (48) as well as a second flange (see left end of the guard 30 in Fig. 1) and the first flange of the second guard unit is connected with a flange (47) of the first guard unit via a fixed and detachable flange connection (51) , 
wherein Fig. 1 shows the flange of the first guard unit and the first flange of the second guard unit are in contact with each other at their respective rear side, wherein the rear side of the respective flange of the respective guard unit is that side of the respective flange, which points towards a center of the respective guard unit and a face side of the respective flange of the respective guard unit is that side of the respective flange, which points away from a center of the respective guard unit,
wherein Fig. 1 shows the flange of the first guard unit extends radially outwards and the first flange of the second guard unit extends radially inwards,
wherein Fig. 1 shows the second guard unit surrounds the flange of the first guard unit.
wherein Fig. 1 shows the second guard unit surrounds the flange of the first guard unit (top and bottom halves of each guard).

Claim Rejections - 35 USC § 103
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over any one of Neyret and Jones in view of Van Saun, US 2013/0154194.  Each of Neyret and Jones discloses a coupling guard comprising every limitation of the claim except for applying fluid sealant between the flanges of its guard units.  At paragraphs 0064-0065, Van Saun teaches applying fluid sealant between the flanges (22, 22) of housing parts (2, 3) in order to create a seal that prevents leakage.  It would have been obvious to one of ordinary skill in the art to modify the coupling guard of any one of Neyret and Jones by applying fluid sealant between the flanges of its guard units in order to create a seal that prevents leakage as taught by Van Saun.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pilarczyk discloses a machinery system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679